Citation Nr: 9931189	
Decision Date: 11/02/99    Archive Date: 11/17/99

DOCKET NO.  95-12 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased schedular rating for a post-
traumatic stress disorder (PTSD), currently evaluated as 50 
percent disabling.

2.  Entitlement to an increased schedular rating for 
arthritis of the cervical spine, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1959 to April 1961 
and from May 1961 to October 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) following a November 1994 decision of the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the veteran's claims for a 
disability rating in excess of 30 percent for his service-
connected PTSD and in excess of 10 percent for his service-
connected arthritis of the cervical spine.  The Board 
remanded the veteran's appeal in October 1997 for further 
development.  Thereafter, by a July 1998 RO decision, an 
increased (50 percent) rating was assigned for the veteran's 
PTSD.  The veteran subsequently perfected an appeal of a 
January 1999 RO decision that denied a claim for a total 
rating based on individual unemployability due to service-
connected disability (TDIU).  However, the TDIU issue is moot 
in light of the decision below granting the veteran a 100 
percent schedular rating for a PTSD.  See 38 C.F.R. § 4.16(a) 
(1999) (TDIU may be granted in instances only where the 
schedular rating is less than 100 percent).

(The issue of an increased rating for arthritis of the 
cervical spine will be addressed in the remand that follows 
this decision on the PTSD claim.)


FINDING OF FACT

The veteran's PTSD affects his industrial adaptability to 
such an extent that he is unable to obtain or retain gainful 
employment.


CONCLUSION OF LAW

An increased (100 percent) schedular rating for PTSD is 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that the veteran and his 
representative contend that the veteran's service-connected 
PTSD is manifested by increased symptomatology that is so 
disabling that he is unable to work.  Specifically, they 
allege that the veteran's adverse symptomatology includes 
social isolation, depression, anxiety, memory loss, sleep 
impairment, nightmares, intrusive thoughts, and irritability.  
It is also contended that the veteran required continuous 
treatment for his PTSD.  Moreover, it is requested that the 
veteran be afforded the benefit of the doubt.

The Board observes that disability evaluations are determined 
by the application of a schedule of ratings which is based, 
as far as can practically be determined, on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.1 (1999).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (1999).  
Additionally, although regulations require that a disability 
be viewed in relation to its recorded history, 38 C.F.R. 
§§ 4.1, 4.2, when assigning a disability rating, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Before specifically addressing the question of entitlement to 
an increased rating, it should be pointed out that the 
schedular criteria by which psychiatric disabilities are 
rated changed during the pendency of the veteran's appeal to 
the Board.  See 61 Fed. Reg. 52695-52702 (Oct. 8, 1996) 
(effective Nov. 7, 1996).  Therefore, adjudication of a claim 
for an increase must now include consideration of both the 
old and the new criteria.  Karnas v. Derwinski, 
1 Vet. App. 308, (1991).  This rule of adjudication requires 
that the criteria most favorable to the veteran's claim be 
used.  Id.  (The Board notes that the veteran was advised of 
the new criteria in the December 1996 supplemental statement 
of the case.)

Under the new schedular criteria, a 100 percent rating is 
warranted for total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  A 
70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  A 50 percent rating is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete task); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130 (1999).  

The criteria in effect prior to those listed above provided 
for a 100 percent rating when the attitudes of all contacts 
except the most intimate were so adversely affected as to 
result in virtual isolation in the community, or total 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, or being 
demonstrably unable to obtain or retain employment.  A 
70 percent rating was assignable when the ability to 
establish and maintain effective or favorable relationships 
with people was severely impaired; psychoneurotic symptoms of 
such severity and persistence that there was severe 
impairment in the ability to obtain or retain employment.  A 
50 percent rating was assignable when the ability to 
establish or maintain effective or favorable relationships 
with people was considerably impaired; reliability, 
flexibility and efficiency levels being so reduced as to 
result in considerable industrial impairment.  38 C.F.R. 
§ 4.132 (1996). 

Since the Board must consider whether the veteran would 
qualify for an increased rating under either set of criteria, 
Karnas, supra, consideration under the old criteria will be 
undertaken first.

Although the record on appeal contains service medical 
records, as well as VA and private treatment records dating 
back to the early 1980's, because it is the present level of 
disability which is of primary concern, the Board will focus 
primarily on the most recent medical evidence.  Francisco, 
supra.  Specifically, of particular note are letters prepared 
by the veteran's therapists dated in July 1992, February 
1993, and April 1998, VA examination reports dated in 
February 1993, April 1994, and June 1998, and VA treatment 
records dated from July 1992 to March 1998.

The Board notes that the veteran's disability has been 
clinically characterized as being "severe."  See VA 
examination dated in June 1998; also see VA treatment records 
dated in June 1994, September 1994, December 1994, January 
1995, March 1995, May 1995, September 1995, November 1995, 
February 1996, September 1996, and March 1998; VA 
hospitalization discharge summary dated in March 1998; and 
letters from VA therapist dated in July 1992 and April 1998.  
Additionally, VA treatment records, dated July 1992 through 
March 1998, assessments of chronic and severe PTSD, which 
made it impossible for the veteran to work.  The veteran was 
also periodically noted to have suicidal tendencies.

Specifically, in a July 1992 letter, a VA therapist reported 
that the veteran suffered from PTSD and opined that he had 
". . . severe industrial and social impairment [and, is] 
totally disabled" and that ". . . the veteran is totally 
and permanently disabled [and] [e]mployment is impossible."  
It was reported that the veteran required continuous 
outpatient psychotherapy, possible yearly hospitalizations, 
and significant psychotropic medications for the rest of his 
life.  Subsequently, in a February 1993 letter, the veteran's 
therapist opined that ". . . the veteran [would not be able 
to] work now or in the foreseeable future due to this PTSD as 
well as multiple medical problems.  [He was u]nemployable 
[and] totally disabled." 

However, at two VA PTSD examinations, dated in February 1993 
and April 1994, no suicidal tendencies were reported and the 
veteran was diagnosed with only mild to moderate PTSD.  
Similarly, a March 1996 VA treatment record suggested that 
the veteran's PTSD was only moderate in severity.  Yet, the 
Board notes that the March 1996 record also reported that the 
veteran had "considerable" social and industrial 
impairment.

Thereafter, a March 1998 VA hospitalization discharge summary 
shows that the veteran completed a ten-week in-patient 
treatment program for PTSD.  Tellingly, the assessment 
following this treatment program was that the veteran was 
"unemployable due to severe PTSD and it[s] persistent 
symptoms."  In addition, the veteran's Global Assessment of 
Functioning (GAF) score was 40.  (Under DSM IV, a GAF score 
of 40 suggests that psychiatric disability is manifested by 
"[s]ome impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) 
or major impairment in several area, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work . . .)."  American Psychiatric Association:  
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition.)  Moreover, in April 1998, the veteran's therapist 
reported that the veteran had been evaluated for over ten 
years, and based on such a lengthy observation, it was felt 
that he was severely disabled and unemployable due to PTSD.  
The June 1998 VA examiner observed that the veteran is ". . 
. on such a significant amount of medication that he remains 
pretty somnolent during the daytime."  This examiner also 
opined that the veteran is ". . . suffering from significant 
symptoms of [PTSD,] has a potential for significant 
violence[;] his symptomatology is such that [his GAF score 
is] 40 [and he] is unable to work."  It was also opined by 
the June 1998 VA examiner that the veteran's social 
adaptability was "severely" impaired, his flexibility, 
reliability, and efficiency in an industrial setting were 
"significantly" impaired, and the overall level of his 
disability was in the "severe" range.  

The Board finds the characterizations of the veteran's 
functional impairment significant in light of the old 
criteria used to rate psychoneurotic symptomatology.  While 
earlier medical evidence was not clear as to whether the 
veteran's unemployability was caused solely by his service-
connected PTSD, the March 1998 VA hospitalization discharge 
report, April 1998 VA therapist letter, and June 1998 VA 
examination report, appear to clearly identify PTSD as the 
cause of the veteran's unemployability.  Therefore, the Board 
finds that the evidence regarding the claim for an increased 
rating is at least in relative equipoise.  Resolving 
reasonable doubt in the veteran's favor, the Board finds that 
the veteran meets the schedular criterion of being 
demonstrably unable to obtain or retain employment.  
Accordingly, an increased (100 percent) schedular rating is 
warranted for PTSD under the criteria in effect prior to 
November 7, 1996.  Given this award of the highest rating 
available under the schedule, a discussion of the new 
criteria and whether the facts support an increased rating 
under these new provisions is not necessary.  


ORDER

An increased (100 percent) rating for PTSD is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.  


REMAND

Turning next to the veteran's claim for an increased rating 
for his service-connected arthritis of the cervical spine, 
the Board notes that the case was remanded in October 1997, 
in part to obtain and associate with the record on appeal 
treatment records from all health care providers (VA and non-
VA) who had treated or evaluated his cervical spine arthritis 
since 1994, as well as the records pertinent to a Worker's 
Compensation award, and claim for Social Security 
Administration (SSA) disability benefits.  See October 1997 
Remand citing 38 C.F.R. § 3.159 (1999).

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
Court has held that a remand was necessary due to the RO's 
failure to follow the directives contained in the Board's 
remand decision.  It was further held that where the remand 
orders of the Board are not complied with, the Board itself 
errs in failing to ensure compliance.  

However, a review of the record on appeal shows that, in 
December 1997, the veteran, in reply to a November 1997 
letter from the RO, notified the RO that treatment for his 
cervical spine arthritis had been received at the Columbia VA 
medical center (VAMC), and that he had received 52 weeks of 
Worker's Compensation disability payments because of a low 
back injury.  (Interestingly, the Board notes that, while the 
veteran reported that his Worker's Compensation award arose 
out of a low back injury, other records indicate that the 
veteran's award was based on a cervical spine injury 
sustained in July 1989.  See private treatment records from 
Richland Memorial Hospital dated in July 1989.)  He also 
reported that he was appealing the denial of his SSA 
disability claim.  

The record prepared after the Board's remand includes notes 
prepared at the RO which indicates that the foregoing 
information was requested by the RO in November 1997 and 
received by it in January 1998.  However, notwithstanding the 
RO's notes to the contrary, complete copies of the foregoing 
records do not appear in the record on appeal.  Specifically, 
the Board notes that the record reveals that the RO on 
several occasions requested copies of the veteran's Columbia 
VAMC treatment records.  It also reveals that the RO was 
notified that these records had been transferred to the 
Salisbury VAMC.  The record indicates that the RO obtained a 
March 1998 discharge summary for the veteran's January to 
March 1998 hospitalization at the Salisbury VAMC.  However, 
the record does not show that the RO obtained and associated 
with the claims file either the VA treatment records that had 
been transferred from Columbia VAMC to Salisbury VAMC or the 
records pertinent to either a Worker's Compensation award or 
SSA appeal.

Additionally, the case was remanded in October 1997 to afford 
the veteran a VA orthopedic examination that addressed the 
factors considered in DeLuca v. Brown, 8 Vet. App. 202 (1995) 
as well as to obtain an opinion as to the extent to which the 
current adverse manifestations of the veteran's cervical 
spine disability were due to his service-connected arthritis 
as opposed to his subsequent 1989 neck injury.

In DeLuca, the Court held that, in evaluating a service 
connected disability involving a joint, functional loss due 
to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. § 4.45 must be considered.  The 
Court also held that the functional losses should be 
described by reference to additional range of motion loss 
beyond that clinically manifested, if feasible.  However, in 
reviewing the evidence in the claims folder, it does not 
appear that this DeLuca-type analysis was undertaken to 
account for the veteran's oft-repeated complaints of pain and 
flare-ups.  Accordingly, the veteran's claim for an increased 
rating for his service-connected cervical arthritis must be 
remanded to obtain complete copies of the records noted 
above, as well as to afford the veteran another VA orthopedic 
examination that both addresses the factors mandated in 
DeLuca and provides an opinion as to the extent of the 
veteran's current adverse symptomatology due solely to 
arthritis.  Stegall, supra.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The veteran should be allowed to 
supplement the record on appeal.  
Moreover, given the record on appeal, 
the RO should obtain and associate with 
the record copies of all VA treatment 
records on file with the Columbia VAMC 
and the Salisbury VAMC.  38 C.F.R. 
§ 3.159 (1999). 

2.  The RO should obtain SSA and Worker's 
Compensation records, as well as the 
medical records relied upon in addressing 
any claim for benefits.

3.  Following completion of the above 
action, the veteran should be afforded a 
VA orthopedic examination.  The examiner 
should review the claims file, examine 
the veteran, and provide findings that 
take into account all functional 
impairments due to his service-connected 
cervical spine arthritis, including 
problems such as pain, incoordination, 
weakness, fatigability, abnormal 
movements, etc.  See 38 C.F.R. §§ 4.40, 
4.45 (1999).  The examiner should 
identify each functional debility 
legitimately experienced by the veteran 
solely due to service-connected 
disability.  Any limitation of motion 
should be described as slight, moderate, 
or severe.  Functional losses due to such 
difficulties should be equated with 
additional loss in range of motion due to 
these factors beyond that clinically 
demonstrated.  See DeLuca, supra.  If the 
veteran is examined at a point of maximum 
disability, this should be noted.  
Additionally, if it is not possible to 
express an opinion as to the degree of 
functional losses caused by problems such 
as pain or flare-ups in terms consistent 
with the rating criteria, this should 
also be noted.

4.  The RO should then review the claim 
on appeal.  Particular consideration 
should be given by the RO to the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 
4.71, 4.71a, 4.73 (1999) and the precepts 
of DeLuca, supra.  If the benefit sought 
remains denied, a supplemental statement 
of the case (SSOC) should be issued that 
addresses the RO's adjudicatory action.  
If the veteran does not report for the 
requested examination, the SSOC should 
refer to the provisions of 38 C.F.R. 
§ 3.655 (1999).  

After the veteran has been given an opportunity to respond to 
the SSOC, the claim's folder should be returned to this Board 
for further appellate review.  No action is required of the 
veteran until further notice is received; however, the 
veteran is free to submit additional evidence and/or 
argument.  The purpose of this remand is to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of the remanded 
issue.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

